Case 1:15-cv-01338-RJJ-PJG ECF No. 27, PagelD.3753 Filed 04/15/20 Page 1 of 3

FILED

April 15, 2020 11:00 AM

CLERK OF COURT
UNITED STATES DISTRICT COURT U.S. DISTRICT COURT

WESTERN DISTRI
FOR THE WESTERN DISTRICT OF MICHIGAN wy icp seameo LD

SOUTHERN DIVISION

WILLIAM JONES, #168654,

 

PETITIONER, HON. ROBERT J JONKER
vs CASE #1:15-CV-1338
JACK KOWALSKI,

RESPONDENTS,

/
NOTICE OF

PETITIONERS OBJECTION TO THE REPORT AND RECOMMENDATION
Swrra BRIEF IN SUPPORT FOTHCOMING)

PETITIONER, HEREBY BRINGS THIS NOTICE OF OBJECTION TO THE
REPORT AND RECOMMENDATION AND SUBMITS ON THE RECORD THAT THE
PETITIONER IS IN FACT FILING THE BRIEF IN SUPPORT TO THE REPORT
AND RECOMMENDATION AND IT WILL BE FORTHCOMING TO THE CLERKS
OFFICE FOR FILING IN THRE COURT AND STATES THE FOLLOWING
GROUNDS.

1 THE PETITIONER OBJECTS TO THE REPORT AND RECOMMENDATION.

2. THE PETITIONER IS PREPARING TRE BRIEF IN SUPPORT OF TRE
OBJECTION TO THE REPORT AND RECOMMENDATION AND IT WILL BB
FORTHCOMING IN THE DAYS AHEAD.

3 PETITIONER REQUIRES A TIME TO PREPARE IT AND MUST HAVE TIME
IN THE LAW LIBRARY TO FILE If.

4. PETITIONER STATES FORMALLY ON THE RECORD THAT HE COMPLETELY
AND ADAMANTLY OBJBCTIONS TO THE REPORT AND RECOMMENDATION AND
ASKS THE COURT TO WOT ADOPT THE REPORT AND RECOMMENDATION.

5. THE P&TITIONER WILL STATE WITH CLARITY WHY THE PETITIONER
SEEKS TO HAVB TRE COURT OVERRULE THE REPORT AND RECOMMENDATION
AND STATES ADAMANTLY, STRONGLY AND ASSERTS THAT THB DISTRICT
COURT SHOULD NOT ADOPT THE REPORT AND RECOMMENDATION TO DBNY
THE WRIT BUT IN FACT, SHOULD GRANT THE WRITE OF HABEAS
COURPUSE.

6. THE PETITIONER STATES THAT HE IS BEING CONFINED IN VIOLATION
OF THE LAWS, CONSTITUTIONS OR TREATIES OF THE UNITED STATES AND

()
Case 1:15-cv-01338-RJJ-PJG ECF No. 27, PagelD.3754 Filed 04/15/20 Page 2 of 3

MOVES TO HAVE THE OBJECTION TO THE REPORT AND RECOMMENDATION BE
DENIED AND TO ASK THE COURT TO GRANT THE WRIT OF HABEAS CORPUS.

THE UNDERSIGNED WILL HAVE A BRIEF IN SUPPORT PROVIDED TO TAIS
COURT ARGUING THE GROUNDS AND REASONS WHY THE COURT SHOULD
GRANT THE WRIT OF HABEAS CORPUS AND AGAIN, PETITIONER STATES
THAT THE PETITIONERS FORMAL OBJSCTION IS ON THE RECORD THROUGH
THIS NOTICE.

RESPECTFULLY YOURS,
VS) bien d Gores
MR. WILLIAM JONES
#168654 —
MCF-2400 S. SHERIDAN DRIVE
MUSKEGON, MI 49442
PROOF OF SERVICE

I SWEAR THAT I MAILED ONE COPY OF THIS PLEADING TO THE
RESPONDENTS AT: MICHIGAN ATTORNEY GENERAL PO BOX 30217-

LANSING, MI 48909 AND PLACING IT IN THE U.S. MAIL ON APRIL 10,
2020.

Mean
WILLIAM JONES
168654

fe 8)
Case 1:15-cv-01338-RJJ-PJG ECF No. 27, PagelD.3755 Filed 04/15/20 Page 3 of 3

UJdilkam A. oues® Loves’
100 5. Sheriden br.

ov, Michiqass- aaa
musta YI. ,

   
 

 

Clek OF The Court

 

cperk- US. Distaict Cout é
2399 Federal build‘
GRmsd Rapids, Mchtgar.

4950333999 ; 1tyf1Paterah eh Rolie eoarlgneea

 

 
